Citation Nr: 0201333	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  98-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1986 for service connection for residuals of a right knee 
injury. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to November 
1969 and from November 1971 to December 1973.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran's July 1998 substantive 
appeal indicated a desire for a Travel Board hearing.  
However, a report of contact dated in October 1999 related 
that the veteran no longer wished to have any Board hearing.  

The Board previously issued a decision in December 1999 in 
which it denied the appeal.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to VA's motion, in a June 2001 Order, the 
Court vacated the Board's decision and remanded the case to 
the Board for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  By letter dated in October 2001, the 
Board advised the veteran that he had 90 days in which to 
submit additional evidence or argument in support of his 
claim.  A report of contact dated later in October 2001 
indicated that the veteran had nothing to add to his appeal.  
The case is now again before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence that the veteran submitted a claim 
for service-connected disability compensation prior to 
February 24, 1986.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 24, 
1986 for service connection for residuals of a right foot 
injury have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See VCAA, supra.  In 
addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
July 1998 statement of the case and subsequent supplemental 
statements of the case, the RO provided the veteran with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  The Board 
observes that the instant claim is dependent upon the 
existing record.  Therefore, there is no reasonable basis for 
VA to secure VA or private medical records or an examination 
or opinion.  Finally, the veteran has had the opportunity to 
submit evidence and argument on his claim, to include during 
a personal hearing in November 1998.  Therefore, there is no 
indication that the Board's present review of the claim, to 
include consideration of the VCAA and its implementing 
regulations in the first instance, will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

In this case, the veteran seeks an effective date earlier 
than February 24, 1986 for the award of service connection 
for residuals of a right knee injury.  Generally, the 
effective date of an award of a claim is the date of receipt 
of the claim application or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

The veteran was separated from his first period of service in 
November 1969 and from his second period of service in 
December 1973.  Review of the claims folder reveals no formal 
or informal communication from the veteran seeking service-
connected disability compensation prior to February 24, 1986.  
Therefore, pursuant to VA law and regulation, service 
connection may not be established prior to that date.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The veteran acknowledges that he did not apply for benefits 
until February 1986, but asserts that he did not know he was 
potentially entitled to benefits before that date.  He argues 
that VA failed to alert him to his potential entitlement, 
which should make him eligible for benefits since his 
separation from service.  In support of this argument, he 
cites Morris v. Derwinski, 1 Vet. App. 260 (1991), which he 
states requires VA to notify veterans of benefits upon their 
discharge.  

However, careful scrutiny of the Morris decision finds no 
such requirement on VA.  Morris chiefly holds that, once a 
veteran submits a claim for benefits that is incomplete, VA 
must advise that veteran what additional evidence is needed 
to complete the claim.  1 Vet. App. at 264.  Again, however, 
there is no evidence or allegation that the veteran submitted 
a claim prior to February 1986.  

Moreover, the Morris decision states that anyone dealing with 
the government is charged with the knowledge of federal 
statutes and lawfully promulgated agency regulations, 
"regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance." Id. at 265 (quoting Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947)).  The Board observes 
that this portion of the Morris decision remains valid law.  
See McColley v. West, 13 Vet. App. 553 (2000); Jaquay v. 
West, 11 Vet. App. 67 (1998).  Accordingly, prior to February 
1986, the veteran had constructive knowledge of VA laws and 
regulations that provide for compensation for service-related 
disabilities.  His failure to apply for such benefits prior 
to that date precludes earlier entitlement to those benefits 
ultimately awarded to him.         

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  The Board does not dispute 
the veteran's statement that he suffered from residuals of a 
right knee since his separation from service; service 
connection is appropriately in place for that disability 
because the evidence demonstrates right knee injury related 
to service.  However, absent evidence of an earlier claim for 
benefits, there is no lawful means to establish an effective 
date earlier than that already awarded.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
effective date earlier than February 24, 1986 for service 
connection for residuals of a right knee injury.  38 U.S.C.A. 
§§ 5107(b), 5110(a); 38 C.F.R. § 3.400; 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R. § 3.102).  
  

ORDER

An effective date earlier than February 24, 1986 for service 
connection for residuals of a right knee injury is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

